Citation Nr: 1327142	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus with peripheral neuropathy of the upper extremities, erectile dysfunction, and diabetic nephropathy.

3.  Entitlement to service connection for a heart disorder, to include as due to Agent Orange exposure.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from June 2005, August 2007, and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran's representative also related that he is unable to obtain or maintain employment due to his service-connected disabilities. See June 2013 Informal Hearing Presentation.  The Court has held that a total disability rating based on individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A review of the Veteran's electronic ("Virtual VA") paperless claims file reflects additional treatment records dated though January 2013.  The RO considered these records prior to readjudication of the claims in a February 2013 supplemental statement of the case.  Thus, there is no prejudice in the Board considering such evidence.

The Veteran has raised a new claim for an increased rating in excess of 10 percent for peripheral neuropathy of the lower extremities.  (See September 2012 VA Form 9).  However, this matter is not currently before because it has not yet been adjudicated by the RO.  Therefore, the issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed in this case prior to adjudication of the claims.  

With respect to the claimed psychiatric disorder, the Board notes that the Veteran was provided a VA examination in June 2007.  The VA examiner diagnosed him with dysthymic disorder, observed that it appeared to be a long-standing disorder, and opined that it was unrelated to the Veteran's service-connected diabetes mellitus.  However, the examiner did not address whether the disorder was directly related to the Veteran's military service or whether his diabetes mellitus could have aggravated the long-standing disorder.  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. at 448 (1995).

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii) (2012).  However, in this case, the RO nevertheless sought such an opinion.  In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Therefore, the Board has determined that an additional medical opinion is necessary in this case.

The Veteran was also afforded a VA examination in October 2010 in connection with his claim for service connection for a heart disorder.  The examiner diagnosed the Veteran with nonischemic cardiomyopathy that was as likely as not secondary to hypertension; essential hypertension; and hyperlipidemia.  He stated, "There is no evidence of flow limiting coronary artery disease.  The patient has a nonischemic cardiomyopathy, as likely as not, related to longstanding essential hypertension.  He currently has no evidence of congestive heart failure and is asymptomatic in this regard."  It was also noted that the first evidence of heart disease was in 2005 at the time of a heart catheterization.  However, the examiner did not address whether any of these disorders could be related to the Veteran's military service, to include herbicide exposure.  Therefore, an additional medical opinion is necessary.

The Board also notes that the Veteran is currently assigned a 20 percent disability evaluation for type II diabetes mellitus with peripheral neuropathy of the upper extremities, erectile dysfunction, and diabetic nephropathy, as these conditions were considered to be noncompensable.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2012).  On remand, the Veteran should be afforded a VA examination to evaluate each of these associated conditions and determine whether separate compensable ratings are warranted for any of the complications.

In addition, the Veteran filed for vocational rehabilitation training in December 2008.  He submitted a VA Form 21-4142 to obtain his vocational rehabilitation records.  The record does include a case management follow-up report from Pioneer Rehabilitation dated in December 2008, but not the complete file.  (See claims file vol. 4).  There is also a notation in an August 2009 deferred rating decision that states "obtain a copy of the Veteran's VA Voc. Rehab file as the Veteran requests we review these records and there is an indication from Dr. Thomas that her complete records are in the Veteran's VA Voc Rehab file."  Therefore, on remand, the Veteran's vocational rehabilitation folder should be obtained.

Moreover, as previously noted, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's representative submitted an informal hearing presentation in June 2013 raising a claim of entitlement to TDIU.  Therefore, the RO/AMC should develop the claim in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, to ensure completeness of the record, the RO/AMC should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

The RO/AMC should also obtain any outstanding VA medical records dated from January 2013 to the present that are relevant to these claims.

2.  The RO/AMC should obtain the Veteran's vocational rehabilitation file.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all current psychiatric disorders.  For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  The examiner should also opine as to whether it is at least as likely as not that the disorder is either caused by or aggravated by the Veteran's service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The RO/AMC should refer the Veteran's claims folder to the October 2010 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any heart disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should identify all current heart disorders and specifically state whether the Veteran has ischemic heart disease.  For each diagnosis identified other than ischemic heart disease, the examiner should opine as to whether the disorder is related to the Veteran's military service, including herbicide exposure therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions. 

The examiner should comment on the severity of the Veteran's service-connected diabetes mellitus and report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether his diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus.  The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

It should be noted that the Veteran also has peripheral neuropathy of the upper extremities, erectile dysfunction, and diabetic nephropathy.  All signs and symptoms necessary for rating these complications under the rating criteria should also be reported in order to determine whether any separate evaluations are warranted.  If the examiner determines that a separate examination is warranted to evaluate any of these complications, such an examination should be scheduled.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The RO/AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

7.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The RO/AMC should specifically consider whether any separate evaluations are warranted for the complications of his diabetes mellitus, namely peripheral neuropathy of the upper extremities, erectile dysfunction, and diabetic nephropathy.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



